Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 1 of 20



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

  NELLY ELISKA RAVELO,                )
                                      )
        Plaintiff(s),                 )              CIVIL ACTION NO.:           1:20-cv-22814
                                      )
  v.                                  )
                                      )
  KIMPTON HOTEL & RESTAURANT          )
  GROUP, LLC, D/B/A EPIC HOTEL        )
                                      )
        Defendant(s).                 )
  ____________________________________/

                         COMPLAINT and DEMAND FOR JURY TRIAL
         Plaintiff, Nelly Eliska Ravelo (“Ms. Ravelo” and “Plaintiff”), hereby brings this Complaint

  and Demand for Jury Trial against Defendant, Kimpton Hotel & Restaurant Group, LLC, d/b/a

  Epic Hotel (“Defendant” or “Kimpton”), and alleges as follows:

                                      NATURE OF THE CLAIM

         1.      This action seeks compensatory damages, punitive damages, declaratory relief,

  injunctive relief, and any other permissible legal damages for Defendant’s violations of Title VII

  of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000, et. seq. (“Title VII”).

         2.      Plaintiff alleges that Defendant unlawfully discriminated against her on the basis

  of national origin, sex, and/or race, harassed her on the basis of her national origin, sex and/or race,

  failed to pay adequate compensation or give Plaintiff opportunities to receive promotions on the

  basis of national origin, sex, and/or race, and retaliated against Plaintiff after she made complaints

  to human resources and the Equal Employment Opportunity Commission (“EEOC”).

                                             THE PARTIES

         3.      Ms. Ravelo is a Hispanic female of Cuban origin, who has been employed by

  Defendant since approximately April 2009.
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 2 of 20



         4.      Defendant, Kimpton Hotel & Restaurant Group, LLC, d/b/a Epic Hotel is a national

  hotel chain with its principal headquarters based in San Francisco, California. Kimpton operates

  65 hotels with over 8,000 employees nationwide and revenues of over one billion dollars.

         5.      At all times material hereto, Kimpton had at least fifteen employees, and was

  therefore an “employer” within the meaning of Title VII.

                                    JURISDICTION and VENUE

         6.      This Court has jurisdiction over the subject matter of this action, pursuant to 28

  U.S.C. § 1331, as it arises under questions involving Title VII. This Court also has diversity

  jurisdiction under 28 U.S.C. §1332(a) insofar as the amount in controversy exceeds $75,000,

  exclusive of interests and costs, and Defendant is a foreign corporation doing business in the State

  of Florida while Plaintiff is a Florida resident.

         7.      This Court has personal jurisdiction over Plaintiff because Plaintiff submits to

  the Court’s jurisdiction. This Court has personal jurisdiction over Defendant, pursuant to Florida

  Statutes §48.193(1)(a)(1), (2), and (6), because it conducts substantial business in this District,

  some of the actions giving rise to the Complaint took place in this District, and all of Plaintiff’s

  claims arise out of Defendant’s operating, conducting, engaging in, or carrying on a business

  or business venture in this state or having an office or agency in this state.

         8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) because a

  substantial part of the events or omissions giving rise to these claims occurred in this District and

  the Defendant has caused harm to a Plaintiff residing in this District.




                                                  2 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 3 of 20



                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

         9.      Plaintiff timely filed charges of discrimination with the EEOC alleging continuing

  discrimination by Defendant and was subsequently issued a Notice of Right to Sue dated January

  17, 2020.

         10.     Plaintiff timely filed this action within the 90 day period contained in the Notice of

  Right to Sue and has otherwise complied with all conditions precedent to filing suit.

                                    FACTUAL ALLEGATIONS

         11.     Ms. Ravelo was originally hired by Defendant on or about April 2009, as a banquet

  server at the Epic Hotel.

         12.     Ms. Ravelo rose through the ranks in order to eventually become a banquet captain

  and occasionally as of a supervisor at the restaurant in the Epic Hotel.

         13.     One of Kimpton’s employees and/or agents, Banquet Director, Michael Poehlman

  (“Mr. Poehlman”), has made several disgusting, racist, cultural insensitive, and wholly

  inappropriate comments to Plaintiff and several other Kimpton employees.

         14.     Ever since Mr. Poehlman was hired by Defendant on or about the end of 2017 or

  beginning of 2018, Plaintiff has suffered constant emotional and mental abuse by Mr. Poehlman

  on account of her national origin, sex, and race.

         15.     Early on when Mr. Poehlman’s employment at the Epic Hotel first commenced, he

  saw Plaintiff and several other Hispanic employees eating in the kitchen after they had finished a

  long and arduous banquet service.

         16.     Defendant’s employees that work in the banquet department are often forced to

  work long shifts, sometimes an entire eight hours, before they are given an opportunity to take a

  break for lunch or to use the restroom. This in turn forces many of Defendant’s employees working



                                                 3 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 4 of 20



  in banquet, like Plaintiff, to hurriedly eat whatever food is available whenever they finish the prior

  banquet service or immediately before the begin the next banquet service.

         17.     Upon seeing Plaintiff and other Hispanic employees hurriedly eating before the

  next service, Mr. Poehlman sarcastically exclaimed, “Oh Look God Bless America.”

         18.     This of course made Plaintiff and the other Hispanic employees feel hurt and

  ashamed on account of their national origin and for taking a break to eat lunch. This behavior by

  Mr. Poehlman not only violates Title VII, but state and federal employment laws requiring

  Defendant to allow its employees to take breaks for lunch, to use the restroom, etc.

         19.     Defendant is liable for the acts and conduct of its employees and/or agents towards

  its employees, such as Plaintiff.

         20.     On numerous specific instances Mr. Poehlman has singled out Plaintiff or made

  derogatory comments/complaints about Plaintiff’s race, gender, and/or national origin.

         21.     As a result of this, Plaintiff made numerous complaints to Defendant’s human

  resources department regarding Mr. Poehlman’s disparate treatment of Plaintiff on account of her

  race, gender, and/or national origin. However, no action was taken by Defendant.

         22.     For example, on or about the beginning of 2018 Mr. Poehlman singled out Ms.

  Ravelo and chastised her in front of several other employees making several remarks regarding

  whether Ms. Ravelo was a banquet employee or a restaurant employee.

         23.     Even though Ms. Ravelo was working as a restaurant supervisor on the day in

  question, Mr. Poehlman continued to castigate and scold Ms. Ravelo in front of several other

  employees about not doing her job.




                                                 4 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 5 of 20



         24.      While taking the time to specifically single out Ms. Ravelo, Mr. Poehlman did not

  admonish any other white, United States born, Kimpton employees regarding their job

  performance.

         25.      Mr. Poehlman’s derogatory comments were made toward Ms. Ravelo due to her

  race, national origin, and/or gender.

         26.      Ms. Ravelo attempted to privately speak with Mr. Poehlman regarding his

  derogatory and disparate treatment of Hispanic employees not from the United States. However,

  Ms. Ravelo’s attempts were rebuffed.

         27.      In fact, Mr. Poehlman made further disparaging and inappropriate remarks in

  response to Ms. Ravelo’s attempts to let him know that his comments were hurtful and

  unacceptable.

         28.      Being left with no other choice, in 2018 Ms. Ravelo submitted a written complaint

  to Defendant’s human resources employee, Denise Chamorro (“Ms. Chamorro”), regarding Mr.

  Poehlman’s inappropriate comments and disparate treatment.

         29.      Quite shockingly, Ms. Chamorro never reprimanded Mr. Poehlman, nor did she

  instruct that he undergo sensitivity training or some other remedial measure.

         30.      Plaintiff and several other Kimpton employees often heard Mr. Poehlman refer to

  people of Hispanic origin as “ranchitos” or “these people”.

         31.      Since no actions were ever taken by Ms. Chamorro, Plaintiff hoped she could bring

  these issues regarding Mr. Poehlman before senior management.

         32.      This opportunity presented itself on or about July 13, 2018, when Kimpton had a

  Fireside Chat (the “Fireside Chat”) where its employees could speak freely about management and

  discuss work related issues.



                                                5 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 6 of 20



         33.     Human Resources Director, Denise Valdez (“Ms. Valdez”), Beverage Director

  Frank Pettito (“Mr. Pettito”), and other Kimpton senior management attended the Fireside Chat.

         34.     During the Fireside Chat, many Kimpton employees made specific complaints

  about the inappropriate, racist, and discriminatory comments being made by Mr. Poehlman

         35.     Some employees even stated that they felt harassed or were suffering severe anxiety

  due to Mr. Poehlman’s comments and treatment.

         36.     Despite these complaints by Defendant’s employees, no action was taken against

  Mr. Poehlman throughout 2018 or 2019.

         37.     Due to Defendant’s failure to take any action against Mr Poehlman, he continued

  to make derogatory and otherwise inappropriate comments throughout Plaintiff’s employment at

  the Epic Hotel.

         38.     Another example occurred in the summer of 2019 after a long shift, Ms. Ravelo

  had been performing some work outside when she briefly removed her jacket.

         39.     Upon seeing this, Mr. Poehlman made inappropriate and degrading comments to

  Ms. Ravelo over her appearance and her lack of proper uniform.

         40.     Kimpton does not provide its employees that work banquet with any uniforms.

         41.     Mr. Poehlman scolded Ms. Ravelo regarding her uniform solely due to her race,

  national origin, and/or sex.

         42.     Ms. Ravelo again reported this to Defendant’s human resources department, but

  again no action was taken against Mr. Poehlman.

         43.     Feeling that her pleas for help to human resources were going unanswered, Ms.

  Ravelo decided to escalate the matter to the Epic Hotel’s senior management.




                                               6 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 7 of 20



          44.    Ms. Ravelo made further complaints regarding Mr. Poehlman to Erica Nelson,

  General Manager at the Epic Hotel, and Ana Hayes, Epic Hotel Manager.

          45.    Yet again, no action was taken against Mr. Poehlman.

          46.    On July 18 and July 19, 2019, Ms. Ravelo was working two separate outdoor events

  at the pool.

          47.    This despite the fact she had already informed management several months ago that

  her medical condition does not allow her to be in the sun for several hours.

          48.    Nevertheless, Ms. Ravelo was dutifully working the events at the Epic Hotel, while

  being short staffed.

          49.    Despite receiving stellar marks from all the guests at the event, Mr. Poehlman

  singled out Ms. Ravelo due to her race, sex, and/or national origin.

          50.    On July 18, 2019, in front of several of Defendant’s staff and event personnel, Mr.

  Poehlman began calling Ms. Ravelo useless and lazy.

          51.    These types of rude comments and unprofessional remarks continued throughout

  the event on July 18, 2019, and even culminating with Mr. Poehlman saying it was Ms. Ravelo’s

  fault the event did not go well.

          52.    In addition to these comments, Mr. Poehlman was constantly to referring to Ms.

  Ravelo and several other Hispanic employees as “wetbacks.”

          53.    Mr. Poehlman constant abuse made it impossible for Plaintiff to perform her job.

          54.    This came to a head after the July 19, 2019, event ended, Defendant’s staff and

  personnel that worked the event, including Ms. Ravelo, began to eat some of the left-over food.




                                                7 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 8 of 20



         55.     This was customary in the banquet department as Defendant’s employees never

  were given time to take a proper lunch, but were instead forced to eat leftover food and begin

  preparing for the next service.

         56.     Upon seeing this, Mr. Poehlman exclaimed in front of everyone, “this looks like a

  little Mexican ranch, and you all look like a bunch of wetbacks getting food.”

         57.     Almost immediately after her shift ended on July 19, 2019, Ms. Ravelo met with

  Kimpton senior employee and general manager Ericka Nelson (“Ms. Nelson”).

         58.     Ms. Ravelo reported the events that unfolded earlier to Ms. Nelson, but no further

  action was taken.

         59.     Kimpon did not even investigate Ms. Ravelo’s claims.

         60.     Instead, shortly after the reporting of Mr. Poehlman’s breach of proper work-place

  behavior, Plaintiff suffered a national-origin and race based retaliation campaign brought about by

  Kimpton’s employees and/or agents.

         61.     Plaintiff was given numerous write-ups and other negative remarks to her employee

  files as a result of unjustified complaints and fabrications made by Kimpton’s managers,

  employees, and/or agents.

         62.     These write-ups were made in retaliation for Plaintiff’s complaints to human

  resources regarding Kimpton’s discrimination against Plaintiff on account of her race, national

  origin and/or gender.

         63.     One specific example can be seen in September 2019, shortly after Ms. Ravelo had

  made complaints to human resources regarding Mr. Poehlman, she received an employee

  counseling notice regarding her “failure to perform.”




                                                8 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 9 of 20



         64.     This specific employee counseling notice, like all the other notices Plaintiff

  received after making complaints regarding Mr. Poehlman, is completely untrue.

         65.     Yet again in September 2019, as Ms. Ravelo was about to begin her second shift

  out of a double shift and was preparing the banquet hall with several other Kimpton employees.

         66.     All of sudden Mr. Poehlman began berating and yelling at Ms. Ravelo in front of

  the rest of the staff and even some clients of the Epic Hotel.

         67.     Mr. Poehlman stated that he did not need Ms. Ravelo for the day’s service as she

  was lazy and her work was low quality.

         68.     This comment was made directly to Ms. Ravelo, in front of mostly male white

  colleagues that were laughing at Ms. Ravelo, while she was being yelled at and berated by Mr.

  Poehlman for absolutely no reason.

         69.     All this while voluntarily working a double shift in order to help a work colleague.

         70.     On September 18, 2019, Mr. Poehlman once again called Ms. Ravelo incompetent

  and reprimanded her simply because she is a Cuban woman.

         71.     Mr. Poehlman stated that Ms. Ravelo was incapable of performing her work

  properly due to her limited “perfect” English dialect.

         72.     Once again on or about November 11, 2019, Ms. Ravelo was working a coordinated

  event and short staffed.

         73.     At no point did Mr. Poehlman assists or send additional employees to help Ms.

  Ravelo cover this event.

         74.     Instead of chastising and verbally abusing Ms. Ravelo, as he had done many times

  previously, Mr. Poehlman chose instead to use Kimpton’s management to punish or unfairly target

  Ms. Ravelo on the basis of her race, gender, and national origin.



                                                 9 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 10 of 20



          75.       Mr. Poehlman submitted an erroneous written warning accusing Ms. Ravelo of poor

   work performance as a result of the event.

          76.       To Plaintiff’s knowledge, no male or white Kimpton employees were written up

   for the November 11, 2019, event.

          77.       Despite Mr. Poehlman leaving the Epic Hotel, the disparate and unfair treatment of

   Plaintiff on account of her national origin, race, and/or gender did not stop.

          78.       Plaintiff was passed over or simply not given the same opportunities as other

   employees on account of her national origin, race, and/or sex.

          79.       Plaintiff was denied promotions, raises, more hours, better shifts, etc. on account

   of her national origin, race, and/or sex, in direction violation of Title VII by her employer,

   Kimpton.

          80.       In fact, the denial of these opportunities was made by Kimpton as retaliation for the

   Plaintiff’s complaints to human resources and management regarding inappropriate comments and

   unfair treatment by Epic Hotel’s employees and agents about Plaintiff’s national origin, race,

   and/or gender.

                                       CLAIMS FOR RELIEF

                                      FIRST CLAIM FOR RELIEF
                           National Origin Based Discrimination in Violation of
                           Title VII of the Civil Rights Act of 1964, as amended,
                                           42 U.S.C. § 2000e-2(a)

          81.       Plaintiff incorporates by reference as if fully set forth herein the allegations

   contained in paragraphs 1 through 80, above.

          82.       Section 703 of Title VII, 42 U.S.C. § 2000e-2, prohibits employment practices that

   discriminate against persons on the basis of their national origin.

          83.       As alleged above, Plaintiff was discriminated against by Defendant on the basis of

                                                   10 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 11 of 20



   national origin.

           84.     Defendant deprived Plaintiff of employment opportunities on the basis of her

   national origin.

           85.     As a direct, legal and proximate result of the discrimination, Plaintiff has sustained,

   and will continue to sustain, economic and emotional injuries, resulting in damages in an amount

   to be proven at trial.

           86.     Defendant’s unlawful actions were intentional, willful, malicious, and/or done with

   reckless disregard to Plaintiff’s right to be free from discrimination based on her national origin.

           87.     As such, Plaintiff further seek compensatory and punitive damages and all other

   injunctive, declaratory, and monetary relief available for discrimination at trial.

           88.     Plaintiff is entitled to the reasonable attorneys’ fees and costs incurred in the

   prosecution of this action.

                                    SECOND CLAIM FOR RELIEF
            National Origin Based Discrimination (Hostile Work Environment) in Violation of
                          Title VII of the Civil Rights Act of 1964, as amended,
                                          42 U.S.C. § 2000e-2(a)

           89.     Plaintiff incorporates by reference as if fully set forth herein the allegations

   contained in paragraphs 1 through 80, above.

           90.     Plaintiff was subjected to harassment and discriminatory comments by Defendant’s

   agents and/or employees, because of their national origin.

           91.     Defendant’s agents’ and employees’ conduct was not welcomed by Plaintiff.

           92.     Defendant’s agents’ and employees’ conduct was undertaken because of Plaintiff’s

   national origin.

           93.     The conduct was so severe or pervasive that reasonable persons in Plaintiff’s

   position would find their work environment to be hostile or abusive.

                                                  11 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 12 of 20



           94.     Plaintiff believed her work environment to be hostile or abusive as a result of the

   conduct of Defendant’s agents and employees.

           95.     Management level employees of the Defendant knew, or should have known, of the

   abusive conduct.

           96.     The harassment of Plaintiff was so pervasive and open that a reasonable employer

   would have had to have been aware of it. Indeed, management level employees were themselves

   complicit in the abusive conduct.

           97.     Defendant did not exercise reasonable care to prevent harassment in the workplace

   on the basis of national origin and did not exercise reasonable care to promptly correct any

   harassing behavior that did occur.

           98.     As a direct, legal and proximate result of the discrimination, Plaintiff has sustained,

   and will continue to sustain, economic and emotional injuries, resulting in damages in an amount

   to be proven at trial.

           99.     Defendant’s unlawful actions were intentional, willful, malicious, and/or done with

   reckless disregard to Plaintiff’s right to be free from discrimination based on national origin.

           100.    As such, Plaintiff further seeks compensatory and punitive damages and all other

   injunctive, declaratory, and monetary relief available for discrimination at trial.

           101.    Plaintiff is entitled to the reasonable attorneys’ fees and costs incurred in the

   prosecution of this action.

                                       THIRD CLAIM FOR RELIEF
                                  Race Based Discrimination in Violation of
                            Title VII of the Civil Rights Act of 1964, as amended,
                                            42 U.S.C. § 2000e-2(a)

           102.    Plaintiff incorporates by reference as if fully set forth herein the allegations

   contained in paragraphs 1 through 80, above.


                                                   12 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 13 of 20



           103.    Section 703 of Title VII, 42 U.S.C. § 2000e-2, prohibits employment practices that

   discriminate against persons on the basis of their race.

           104.    As alleged above, Plaintiff was discriminated against by Defendant on the basis of

   race.

           105.    Defendant deprived Plaintiff of employment opportunities on the basis of her race.

           106.    As a direct, legal and proximate result of the discrimination, Plaintiff has sustained,

   and will continue to sustain, economic and emotional injuries, resulting in damages in an amount

   to be proven at trial.

           107.    Defendant’s unlawful actions were intentional, willful, malicious, and/or done with

   reckless disregard to Plaintiff’s right to be free from discrimination based on their race.

           108.    As such, Plaintiff further seeks compensatory and punitive damages and all other

   injunctive, declaratory, and monetary relief available for discrimination at trial.

           109.    Plaintiff is entitled to the reasonable attorneys’ fees and costs incurred in the

   prosecution of this action.

                                   FOURTH CLAIM FOR RELIEF
                  Race Based Discrimination (Hostile Work Environment) in Violation of
                          Title VII of the Civil Rights Act of 1964, as amended,
                                          42 U.S.C. § 2000e-2(a)

           110.    Plaintiff incorporates by reference as if fully set forth herein the allegations

   contained in paragraphs 1 through 80, above.

           111.    Plaintiff was subjected to harassment and discriminatory comments by Defendant’s

   agents and employees, including Mr. Poehlman, because of her race.

           112.    Defendant’s agents’ and employees’ conduct was not welcomed by Plaintiff.

           113.    Defendant’s agents’ and employees’ conduct was undertaken because of Plaintiff’s

   race.

                                                  13 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 14 of 20



           114.      The conduct was so severe or pervasive that reasonable persons in Plaintiff’s

   position would find their work environment to be hostile or abusive.

           115.      Plaintiff believed her work environment to be hostile or abusive as a result of the

   conduct of Defendant’s agents and employees.

           116.      Management level employees of the Defendant knew, or should have known, of the

   abusive conduct.

           117.      Plaintiff provided management level personnel and human resources with

   information sufficient to raise a probability of race based harassment in the mind of a reasonable

   employer.

           118.      Moreover, the harassment was so pervasive and open that a reasonable employer

   would have had to have been aware of it. Indeed, management level employees were themselves

   complicit in the abusive conduct.

           119.      Defendant did not exercise reasonable care to prevent harassment in the workplace

   on the basis of race and did not exercise reasonable care to promptly correct any harassing behavior

   that did occur.

           120.      As a direct, legal and proximate result of the discrimination, Plaintiff has sustained,

   and will continue to sustain, economic and emotional injuries, resulting in damages in an amount

   to be proven at trial.

           121.      Defendant’s unlawful actions were intentional, willful, malicious, and/or done with

   reckless disregard to Plaintiff’s right to be free from discrimination based on race.

           122.      As such, Plaintiff further seeks compensatory and punitive damages and all other

   injunctive, declaratory, and monetary relief available for discrimination at trial.

           123.      Plaintiff is entitled to the reasonable attorneys’ fees and costs incurred in the



                                                    14 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 15 of 20



   prosecution of this action.

                                        FIFTH CLAIM FOR RELIEF
                                    Sex Based Discrimination in Violation of
                             Title VII of the Civil Rights Act of 1964, as amended,
                                             42 U.S.C. § 2000e-2(a)

           124.       Plaintiff incorporates by reference as if fully set forth herein the allegations

   contained in paragraphs 1 through 80, above.

           125.       Title VII of the Civil Rights Act of 1964, as amended, makes it unlawful for an

   employer, “(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

   against any individual with respect to his compensation, terms, conditions, or privileges of

   employment, because of such individual’s race, color, religion, sex, or national origin; or (2) to

   limit, segregate, or classify his employees or applicants for employment in any way which would

   deprive or tend to deprive any individual of employment opportunities or otherwise adversely

   affect his status as an employee, because of such individual’s race, color, religion, sex, or national

   origin.” 42 U.S.C. § 2000e-2(a).

           126.       Defendant discriminated against Plaintiff by treating her differently from her male

   coworkers, including in employment opportunities, unequal wages, and compensation, because of

   Plaintiff’s sex.

           127.       Ms. Ravelo’s sex was the determining factor and/or a motivating factor in

   Defendant’s actions.

           128.       As a direct, legal and proximate result of the discrimination, Ms. Ravelo has

   sustained, and will continue to sustain, economic damages to be proven at trial. As a result of

   Defendant’s actions, Ms. Ravelo has suffered emotional distress, resulting in damages in an

   amount to be proven at trial.

           129.       Defendant’s unlawful actions were intentional, willful, malicious, and/or done with

                                                    15 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 16 of 20



   reckless disregard to Plaintiff’s right to be free from discrimination based on sex.

          130.    As such, Plaintiff further seeks compensatory and punitive damages and all other

   injunctive, declaratory, and monetary relief available for discrimination at trial.

          131.    Plaintiff is entitled to the reasonable attorneys’ fees and costs incurred in the

   prosecution of this action.

                                    SIXTH CLAIM FOR RELIEF
                  Sex Based Discrimination (Hostile Work Environment) in Violation of
                         Title VII of the Civil Rights Act of 1964, as amended,
                                         42 U.S.C. § 2000e-2(a)

          132.    Plaintiff incorporates by reference as if fully set forth herein the allegations

   contained in paragraphs 1 through 80, above.

          133.    Plaintiff was subjected to harassment, discriminatory comments, other unfair

   treatment by Defendant’s agents and employees, including Mr. Poehlman, because of her sex.

          134.    Defendant’s agents’ and employees’ conduct was not welcomed by Plaintiff.

          135.    Defendant’s agents’ and employees’ conduct was undertaken because of Plaintiff’s

   sex, female.

          136.    The conduct was so severe or pervasive that reasonable persons in Plaintiff’s

   position would find her work environment to be hostile or abusive.

          137.    Plaintiff believed her work environment to be hostile or abusive as a result of the

   conduct of Defendant’s agents and employees.

          138.    Management level employees of the Defendant knew, or should have known, of the

   abusive conduct.

          139.    Plaintiff provided management level personnel and human resources with

   information sufficient to raise a probability of sex based harassment in the mind of a reasonable

   employer.

                                                  16 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 17 of 20



           140.      Moreover, the harassment was so pervasive and open that a reasonable employer

   would have had to have been aware of it. Indeed, management level employees were themselves

   complicit in the abusive conduct.

           141.      Defendant did not exercise reasonable care to prevent harassment in the workplace

   on the basis of sex and did not exercise reasonable care to promptly correct any harassing behavior

   that did occur.

           142.      As a direct, legal and proximate result of the discrimination, Plaintiff has sustained,

   and will continue to sustain, economic and emotional injuries, resulting in damages in an amount

   to be proven at trial.

           143.      Defendant’s unlawful actions were intentional, willful, malicious, and/or done with

   reckless disregard to Plaintiff’s right to be free from discrimination based on sex.

           144.      As such, Plaintiff further seeks compensatory and punitive damages and all other

   injunctive, declaratory, and monetary relief available for discrimination at trial.

           145.      Plaintiff is entitled to her reasonable attorneys’ fees and costs incurred in the

   prosecution of this action.

                                    SEVENTH CLAIM FOR RELIEF
                                           Retaliation in Violation of
                            Title VII of the Civil Rights Act of 1964, as amended,
                                            42 U.S.C. § 2000e-3(a)

           146.      Plaintiff incorporates by reference as if fully set forth herein the allegations

   contained in paragraphs 1 through 80, above.

           147.      Section 704(a) of Title VII of the Civil Rights Act of 1964, as amended, prohibits

   employers from discriminating against an employee “because he has opposed any practice made

   an unlawful employment practice by this subchapter.” 42 U.S.C. § 2000e-3(a).

           148.      Plaintiff made complaints to Defendant’s agents and employees opposing

                                                    17 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 18 of 20



   Defendant’s unlawful, discriminatory employment practices based on national origin.

          149.    As a result of Plaintiff’s complaints, Defendant’s agents and employees took

   materially adverse actions against Plaintiff.

          150.    Defendant’s adverse actions constituted retaliatory workplace harassment.

          151.    Defendant’s retaliatory actions were sufficient to deter a reasonable person from

   engaging in protected activity under Title VII.

          152.    As a direct, legal and proximate result of Defendant’s retaliation, Plaintiff has

   sustained, and will continue to sustain, economic and emotional injuries, resulting in damages in

   an amount to be proven at trial.

          153.    As such, Plaintiff further seeks compensatory and punitive damages and all other

   injunctive, declaratory, and monetary relief available for discrimination at trial.

          154.    Plaintiff is entitled to the reasonable attorneys’ fees and costs incurred in the

   prosecution of this action.

                             DECLARATORY RELIEF ALLEGATIONS

          155.    A present and actual controversy exists between Plaintiff and Defendant concerning

   their rights and respective duties. Plaintiff contends that Defendant violated her rights under Title

   VII. Plaintiff is informed and believes and thereon alleges that the Defendant will deny these

   allegations. Declaratory relief is therefore necessary and appropriate.

          156.    Plaintiff seeks a judicial declaration of the rights and duties of the respective parties.

                                 INJUNCTIVE RELIEF ALLEGATIONS

          157.    No plain, adequate, or complete remedy at law is available to Plaintiff to redress

   the wrongs addressed herein.

          158.    If this Court does not grant the injunctive relief sought herein, Plaintiff will be



                                                   18 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 19 of 20



   irreparably harmed.

                                      PRAYER FOR RELIEF

     WHEREFORE, Plaintiff prays for relief as follows:

                   A.    For a declaration that Defendant’s actions, policies, and practices as

                         alleged herein are unlawful;

                   B.    For lost wages and all other compensation denied or lost to Plaintiff by

                         reason of Defendant’s unlawful actions, in an amount to be proven at

                         trial;

                   C.    For compensatory damages for Plaintiff, including but not limited to,

                         emotional pain and suffering, in an amount to be proven at trial;

                   D.    For punitive damages in an amount to be determined at trial;

                   E.    For liquidated damages;

                   F.    For interest on lost wages, compensation, and damages, including pre-

                         and post-judgment interest and an upward adjustment for inflation;

                   G.    For an order enjoining Defendant from engaging in the unlawful acts

                         complained of herein;

                   H.    For reasonable attorneys’ fees and costs of suit pursuant to 42 U.S.C. §

                         2000e-5(k), and other laws; and

                   I.    For such other and further relief as this Court deems just and proper.




                                              19 of 20
Case 1:20-cv-22814-KMW Document 1 Entered on FLSD Docket 07/08/2020 Page 20 of 20



                                       DEMAND FOR JURY TRIAL
           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a jury

   trial as to all issues triable by a jury.


           Dated:           July 8, 2020.                       Respectfully submitted,

                                                                THE G LAW GROUP, P.A.
                                                                Attorneys for the Plaintiff
                                                                350 Lincoln Road, Suite 2051B
                                                                Miami Beach, FL 33139
                                                                Tel: (305) 709-8877
                                                                Fax: (786) 460-8333
                                                                sgenadiev@theglawgroup.com


                                                          By:   /s/ Simeon G. Genadiev
                                                                SIMEON G. GENADIEV, ESQ.
                                                                Florida Bar No.: 100918




                                               20 of 20
